This action supplement previous Notice of Allowability dated 3/23/2021, to correct a typographical error, in PTOL-37 (The allowed claim(s) is/are   1-13 and 15-21, which are renumbered as claims 1-20) and IFW-PTOL Issue Classification (Original claim 12 is now renumbered as claim 13).


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-13 and 15-21 are presented for examination.
Claims 1, 8 and 15 are amended. 
Claim 14 is canceled.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after Final Rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/8/2021 has been entered.

Response to Arguments
Regarding 35 U.S.C. 103(a) applicant’s arguments, see page 8 – page 16, filed January 8, 2021, with respect to claims 1-13 and 15-21 have been fully considered and are persuasive. The 35 U.S.C. 103(a) rejections of claims 1-13 and 15-21 have been withdrawn.

Allowable Subject Matter
Claim(s) 1-13 and 15-21 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claims 1-13 and 15-21  are allowable over prior art since the prior art taken individually or in combination fails to particularly disclose, fairly suggests, or render obvious the following italic limitations:
In claims 1, 8 and 15 … extracting, at the entry node of the chain of network nodes providing network services, data identifying the network overlay or network segmentation from network overlay or network segmentation encapsulation of the packet; stripping, at the entry node of the chain of network nodes providing network services, the network overlay or network segmentation encapsulation from the packet; generating a header configured to route the packet through the chain of network nodes, the header comprising the data identifying the network overlay or network segmentation for re- creation of the network overlay or network segmentation encapsulation upon exiting from the chain of network nodes; applying, at the entry node of the chain of network nodes providing network services and after stripping the network overlay or network segmentation encapsulation from the packet, the header to the packet; and transmitting the packet through the chain of network nodes towards an exit node of the chain of network nodes… and in combination with other limitations recited as specified in claims 1, 8 and 15.

Claims 1-13 and 15-21 are allowable over ODP rejection since the terminal disclaimer filed on July 31, 2020 is approved.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Kumar et al.  (US Pub. No.: 2017/0163531) discloses a method is provided in one example embodiment and includes receiving at a network element a packet including a Network Services Header ("NSH"), in which the NSH includes an Infrastructure ("I") flag and a service path header comprising a Service Index ("SI"), and a Service Path ID ("SPI") and determining whether the I flag is set to a first value. The method further includes, if the I flag is set to the first value, setting the I flag to a second value and forwarding the packet to the service function that corresponds to the SI for processing. The method still further includes, if the I flag is not set to the first value, decrementing the SI and making a forwarding decision based on a new value of the SI and the SPI.
Benny (US Pub. No.:2014/0269709) discloses providing default gateway virtualization in a distributed overlay virtual environment. One embodiment includes a method that includes creating a packet by a first virtual machine (VM) including a first destination address. The packet is received from the first VM by a first virtual switch. A second destination address for a second VM is obtained by the first virtual switch based on information in the packet. The first destination address in the packet is replaced with the second destination address. The packet is encapsulated using a header that is addressed for a second virtual switch..
Jeuk (US Pub. No.:2016/0323183) discloses a cloud provider supports cloud-based services accessible to tenants of the cloud provider over a network. In the cloud provider, classification information including a cloud-identifier to identify the cloud provider, service-identifiers each to identify a respective one of the services, and tenant-identifiers each to identify a respective one of the tenants is maintained. The classification information is distributed within the cloud provider, including to the services, and may also be distributed outside of the cloud provider, to enable a respective tenant to exchange IP packets with, and thereby access, a respective service based on the classification information, wherein each IP packet includes the cloud-identifier, the service-identifier of the respective service, and the tenant-identifier of the respective tenant.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAKERAM JANGBAHADUR whose telephone number is (571)272-1335.  The examiner can normally be reached on M-F 7 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on 571-272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LAKERAM JANGBAHADUR/Primary Examiner, Art Unit 2469